DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 8-10, and 14-16 are pending in the application. Amended claims 1, 2, and 8, cancelled claims 3, 7, and 11-13, and new claim 16 have been noted. The amendment filed 12/24/2020 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 9-11, filed 12/24/2020, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC 103 have been fully considered and are persuasive. The new limitations in the claims overcome the prior art of record because Pieper does not disclose that the adhesive layers 118,128 directly contact the top and bottom organic (resin) layers (112,122 or 114,124) as discussed in the interview on 12/16/2020. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yonemoto et al (US 2015/0330602) (see rejection below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al (US 2015/0330602) in view of Pieper et al (WO 2015/013225).
Yonemoto discloses a method of producing a wavelength converting member comprising: forming a quantum dot layer 22 including quantum dots on a bottom film 10, the bottom film including a bottom organic (resin) layer; forming a top film 50 on the quantum dot layer [0086], the top film including a top organic (resin) layer [0119]; [0129]-[0143]; laminating the top film, quantum dot layer, and bottom film so that adhesive layers are interposed between [0114] and directly contacting the top and bottom organic layers [0117]-[0119] and quantum dot layer to form a laminate structure; 
Yonemoto does not disclose that the quantum dot layer includes a dispersant that is a material that is different from the resin. 
Pieper discloses forming a quantum dot layer 130 including quantum dots on a bottom barrier layer 110 and forming a top barrier layer 120 on the quantum dot layer 130.  The barrier layers may be organic, such as PET, having an oxide layer (p. 8, line 4; p. 10, lines 30-32; Fig. 1). The quantum dot layer includes the quantum dots, a resin in which the quantum dots are dispersed (i.e. methacrylate polymer), a dispersant (i.e. epoxy polymer) (p. 5, lines 22-29, and a light scattering agent (p. 14, lines 29-32). The dispersant, epoxy polymer, is different from the resin, methacrylate polymer. Pieper discloses laminating the top film 120, the quantum dot layer 130, and bottom film 110 via adhesive layers 118, 128 to form a laminate structure (Fig. 1; p. 1, lines 19-21) and sandwiching the laminate structure between a pair of nip rolls 242, 244 to bond the laminate structure (p. 15, lines 12-23; Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a dispersant in the quantum dot layer of Yonemoto as suggested by Pieper since it was a known hybrid matrix for dispersing the quantum dots. 

Regarding Claims 14 and 15, Yonemoto discloses a pair of nip rolls 32,62 (Fig. 3).
Regarding Claim 16, Yonemoto discloses providing a layer having light scattering function separately from the wavelength conversion layer 28, such as providing a light scattering layer on the surface of the wavelength conversion layer 28 [0146, [0148]. Since an adhesive layer may be provided on the main surface of the wavelength conversion layer 28 [0114], it would have been obvious to include a light scattering (i.e. light diffusion promoting) function in the adhesive layers. 
Thus, claims 1, 2, 5, 8, 10, and 14-16 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Yonemoto and Pieper.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al (US 2015/0330602) in view of Pieper et al (WO 2015/013225) as applied above and further in view of Hefner, Jr. et al (US 2015/0166884).
Yonemoto and Pieper do not disclose that the quantum dot layer further includes a thickening agent.
Hefner, Jr. discloses a wavelength conversion member comprising a layer having quantum dots dispersed in a curable resin [0016]. The layer may further comprise an additive, such as a thickener [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include an additive as suggested by Hefner, Jr. to 
Thus, claim 4 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Yonemoto, Pieper, and Hefner, Jr. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al (US 2015/0330602) in view of Pieper et al (WO 2015/013225) as applied above and further in view of Ko et al (US 2014/0302627).
Yonemoto and Pieper do not disclose forming the quantum dot layer by molding or inkjet printing.
Ko discloses that a quantum dot layer may be deposited by inkjet printing [0092]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to deposit the quantum dot layer of Yonemoto using inkjet printing as suggested by Ko since Yonemoto discloses using print coating methods [0084].
Thus, claim 6 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Yonemoto, Pieper, and Ko.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al (US 2015/0330602) in view of Pieper et al (WO 2015/013225) as applied above and further in view of Winter et al (US 2013/0078469).
Yonemoto and Pieper do not disclose forming the quantum dot layer using first and second quantum dots having different fluorescent wavelengths.
Winter discloses using first and second quantum dots having different emission wavelengths for nearly continuous fluorescence [0045].

Thus, claim 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Yonemoto, Pieper, and Winter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715